Case 8:19-cv-01425-DOC-KES Document 17 Filed 11/20/19 Page 1 of 10 Page ID #:114



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. SA CV 19-1425-DOC-KES                                 Date: November 20, 2019

  Title: ERIC HATTEBERG v. CAPITAL ONE BANK (USA), N.A.


  PRESENT:

                     THE HONORABLE DAVID O. CARTER, JUDGE

               Deborah Lewman                                  Not Present
               Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
             None Present                                  None Present



         PROCEEDINGS (IN CHAMBERS): ORDER GRANTING IN PART AND
                                    DENYING IN PART DEFENDANT’S
                                    MOTION TO DISMISS [9]

         Before the Court is Defendant Capital One Bank (USA), N.A.’s (“Defendant”)
  Motion to Dismiss (“Motion”) (Dkt. 9). The Court finds this matter appropriate for
  resolution without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the
  moving papers submitted by the parties, the Court GRANTS IN PART and DENIES IN
  PART Defendant’s Motion.

  I.     Background

         A.     Facts

          The following facts are drawn from Plaintiff Eric Hatteberg’s (“Plaintiff”)
  Complaint (Dkt. 1). Plaintiff alleges that Defendant has been attempting to collect on a
  debt, which Plaintiff denies he owes Defendant. Compl. ¶ 44. As a result, on three
  separate occasions in October, November, and December 2018, Plaintiff requested, via
  certified mail, that Defendant send him an original copy of the signed cardholder
  agreement for his credit card account. Id. ¶ 19. In response, Plaintiff received only an
Case 8:19-cv-01425-DOC-KES Document 17 Filed 11/20/19 Page 2 of 10 Page ID #:115
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

      Case No. SA CV 19-1425-DOC-KES                                                  Date: November 20, 2019
                                                                                                       Page 2

  unsigned, generic agreement. Id. ¶ 35. This unsigned agreement was copyrighted in 2014
  and applied to Capital One credit card accounts; the original agreement Plaintiff
  requested, however, was for an HSBC credit card account opened in 2008. Id. ¶ 36.
  Plaintiff believes this response was intentional and deceptive on Defendant’s part. See id.
  ¶¶ 37, 39, 60.

         In his October 2018 letter to Defendant, Plaintiff also included the following
  instruction: “This notice also constitutes a Notice to Cease ALL Telephonic
  Communications. Non-compliance with this request will violate the Telephone Consumer
  Protection Act, 47 U.S.C. Sec 227 et seq., and may cause your firm to suffer $500 in
  damages per alleged violation.” Id. ¶ 22. Plaintiff’s request was in vain; from November
  6 through November 29, 2018, Plaintiff received an automated call from Defendant to his
  mobile phone every day, except for Thanksgiving (November 22). Id. ¶ 29. In total,
  Plaintiff received twenty-three phone calls, all from the same number, usually around 8
  a.m. Id. ¶¶ 27, 30-31. Plaintiff researched the number that was calling him (800-955-
  6600), and as a result believes that Defendant has previously used this number to make
  automated phone calls. Id. ¶ 71.

            B.     Procedural History

         Plaintiff filed his Complaint in this Court on July 24, 2019. Plaintiff named as
  Defendant Capital One Bank (USA), N.A., Assignee of HSBC Bank Nevada, N.A.,1 and
  raised the following claims:

            (1) violation of the Telephone Consumer Protection Act, 47 U.S.C.
                § 227(b)(1)(A)(iii); and

            (2) violation of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p.

  See generally Compl.

        On October 9, 2019 Defendant responded with the instant Motion to Dismiss. On
  October 22, 2019, Plaintiff filed an Opposition brief (Dkt. 13), and Defendant filed a
  Reply on November 8, 2019.




  1
   Defendant contends this naming was erroneous, and should instead read only “Capital One Bank (USA), N.A.”
  Mot. at 1.
Case 8:19-cv-01425-DOC-KES Document 17 Filed 11/20/19 Page 3 of 10 Page ID #:116
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-1425-DOC-KES                                          Date: November 20, 2019
                                                                                            Page 3

  II.    Legal Standard

         Under Federal Rule of Civil Procedure 12(b)(6), a complaint must be dismissed
  when a plaintiff’s allegations fail to set forth a set of facts that, if true, would entitle the
  complainant to relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); Bell Atl. Corp. v.
  Twombly, 550 U.S. 544, 555 (2007) (holding that a claim must be facially plausible in
  order to survive a motion to dismiss). The pleadings must raise the right to relief beyond
  the speculative level; a plaintiff must provide “more than labels and conclusions, and a
  formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.
  at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). On a motion to dismiss, a
  court accepts as true a plaintiff’s well-pleaded factual allegations and construes all factual
  inferences in the light most favorable to the plaintiff. See Manzarek v. St. Paul Fire &
  Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). A court is not required to accept as
  true legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.

         In evaluating a Rule 12(b)(6) motion, review is ordinarily limited to the contents
  of the complaint and material properly submitted with the complaint. Van Buskirk v.
  Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v.
  Richard Feiner & Co., Inc., 896 F.2d 1542, 1555, n.19 (9th Cir. 1990). Under the
  incorporation by reference doctrine, the court may also consider documents “whose
  contents are alleged in a complaint and whose authenticity no party questions, but which
  are not physically attached to the pleading.” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.
  1994), overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119,
  1121 (9th Cir. 2002). The court may treat such a document as “part of the complaint, and
  thus may assume that its contents are true for purposes of a motion to dismiss under Rule
  12(b)(6).” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

         When a motion to dismiss is granted, the court must decide whether to grant leave
  to amend. The Ninth Circuit has a liberal policy favoring amendments, and thus leave to
  amend should be freely granted. See, e.g., DeSoto v. Yellow Freight Sys., Inc., 957 F.2d
  655, 658 (9th Cir. 1992). However, a court need not grant leave to amend when
  permitting a plaintiff to amend would be an exercise in futility. See, e.g., Rutman Wine
  Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to
  amend is not an abuse of discretion where the pleadings before the court demonstrate that
  further amendment would be futile.”).
Case 8:19-cv-01425-DOC-KES Document 17 Filed 11/20/19 Page 4 of 10 Page ID #:117
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-1425-DOC-KES                                       Date: November 20, 2019
                                                                                         Page 4

  III.   Discussion

         A.     Plaintiff Has Adequately Stated a Claim Under the Telephone
                Consumer Protection Act

          In Count I of the Complaint, Plaintiff alleges that Defendant violated the
  Telephone Consumer Protection Act (“TCPA”) by making automated phone calls
  prohibited by 47 U.S.C. § 227(b)(1)(A)(iii). Compl. ¶¶ 63-74. The Ninth Circuit has held
  that a TCPA claim has three elements, viz., “(1) the defendant called a cellular telephone
  number; (2) using an automatic telephone dialing system; (3) without the recipient’s prior
  express consent.” Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th
  Cir. 2012) (citing 47 U.S.C. § 227(b)(1)). The statute, in turn, defines an “automatic
  telephone dialing system” (“ATDS”) as “equipment which has the capacity—(A) to store
  or produce telephone numbers to be called, using a random or sequential number
  generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

                1.     Defendant Misapplies the Twombly and Iqbal Pleading Standard

          According to Defendant, the Complaint merely recites the relevant statutory
  language, and thus amounts to the sort of conclusory allegation disallowed under
  Twombly and Iqbal. Mot. at 5. As a result, Defendant contends, Plaintiff has not
  sufficiently pleaded that Defendant used an ATDS to call Plaintiff. Id. Plaintiff disagrees
  with this characterization and identifies points in the Complaint where additional details
  are alleged. Opp’n at 17-18.

         Defendant cites several district court decisions to support its argument. Mot. at 5;
  Reply at 2. Indeed, some courts have found it insufficient for plaintiffs to simply allege
  that an ATDS was used by copying the statutory language, instead requiring plaintiffs to
  describe details or circumstances indicating that they were called with an ATDS—for
  example, that a live person was not on the other end of the line, or that they received
  messages with identical content. E.g., Padilla v. Whetstone Partners, LLC, No. 14-
  21079-CIV, 2014 WL 3418490, at *2 (S.D. Fla. July 14, 2014); see also Bodie v. Lyft,
  No. 3:16-cv-02558-L-NLS, 2019 WL 258050, at *2 (S.D. Cal. Jan. 16, 2019).

          In the Court’s view, these decisions misapply—and improperly heighten—the
  plausibility pleading standard of Twombly and Iqbal. Under these watershed decisions, of
  course, a plaintiff must allege more than mere legal conclusions, and cannot disguise
  legal conclusions as factual allegations. Iqbal, 556 U.S. at 678. Nor can “[t]hreadbare
  recitals of the elements of a cause of action” survive a Rule 12(b)(6) motion. Id. But
  Defendant’s uncritical application of the Twombly and Iqbal pleading standard is ill-
Case 8:19-cv-01425-DOC-KES Document 17 Filed 11/20/19 Page 5 of 10 Page ID #:118
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-1425-DOC-KES                                       Date: November 20, 2019
                                                                                         Page 5

  suited to statutes like the TCPA, in which the elements of a cause of action include a
  question of fact.

          Consider, by way of contrast, the elements of a contract claim: the existence of a
  valid contract, the plaintiff’s performance or excused nonperformance, the defendant’s
  breach, and resulting damages to the plaintiff. See, e.g., Oasis W. Realty, LLC v.
  Goldman, 51 Cal. 4th 811, 821 (2011). None of these elements states a fact, and as the
  logic of Twombly and Iqbal rightly concludes, a plaintiff who merely alleged, e.g., “we
  had a contract, I performed, the defendant breached, and I incurred damages as a result”
  would not have asserted any facts to support a claim. Each element is rather only a
  conceptual veneer, a legal interpretation of some underlying phenomena in the world.
  And without any “factual content,” a court cannot “draw [any] reasonable inference” that
  the alleged misconduct occurred. See Iqbal, 556 U.S. at 678. Thus, for example, to
  adequately plead the performance element of a claim for breach of contract, a plaintiff
  would have to allege something like, “our written agreement required me to do X, Y, and
  Z, and I did X, Y, and Z”—i.e., the necessary factual predicate for the legal conclusion
  that the plaintiff performed.

          But statutes like the TCPA—in which a fact, and not merely a legal conclusion, is
  one of the elements of a claim—fit poorly with a rote application of the plausibility
  pleading standard. As explained above, one element of a TCPA claim is that “the
  defendant . . . us[ed] an automatic telephone dialing system.” Meyer, 707 F.3d at 1043.
  This element does not invoke a legal concept or interpretation (e.g., “valid contract,”
  “substantial performance”), the applicability of which courts would then have to decide
  based on the facts at hand. Instead, this TCPA element directly assigns legal significance
  to the existence of a fact; the legal conclusion is not merely based on, but identical with,
  the factual determination. And unlike the breach of contract example, in which all the
  elements are legal conclusions, a plaintiff alleging this TCPA element simultaneously and
  necessarily makes a factual assertion. That is, even a mere recitation of this element also
  asserts a claim about the physical state of affairs in the world, not just a legal
  interpretation thereof.

          A careless application of Twombly and Iqbal, however, would transform an
  otherwise adequate factual assertion (e.g., “the defendant made calls with an automatic
  dialer”) into an insufficient conclusory allegation, merely because the statute directly
  incorporates a factual matter into the elements of a cause of action. And it is nonsensical
  that such an allegation—which advances not some legal conclusion, but a factual,
  empirical claim—would become implausible and conclusory merely because Congress
  identified relevant facts in a statute and assigned them legal significance.
Case 8:19-cv-01425-DOC-KES Document 17 Filed 11/20/19 Page 6 of 10 Page ID #:119
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-1425-DOC-KES                                         Date: November 20, 2019
                                                                                           Page 6



          Worse yet, taken to its logical end, Defendant’s argument would essentially
  “disqualify,” for pleading purposes, any factual matter encompassed by a cause of action,
  thereby heightening a plaintiff’s burden to survive a motion to dismiss. (And, perversely,
  the more factual description or definition provided by a statute, the heavier the plaintiff’s
  burden would become, as more and more factual detail was reduced to “mere recitation”
  of the statute.) This argument threatens to turn Twombly and Iqbal into a one-way ratchet,
  requiring plaintiffs to plead ever more specific and detailed factual allegations whenever
  a cause of action includes at least one matter of fact as an element. And in cases like the
  one at hand—in which Plaintiff, without discovery, has no meaningful access to
  Defendant’s inner workings and operations, and thus only a limited ability to assert
  specific facts about Defendant’s conduct—this heightened pleading standard could well
  render insurmountable the information asymmetries faced by plaintiffs, thereby closing
  the federal courts to potentially meritorious claims with an impossibly demanding
  pleading standard.

          As applied to the TCPA, the heightened pleading standard advanced by Defendant
  (and applied in the cases it cites) will also incentivize wrongful automatic-dialer users to
  employ increasingly devious tactics. Advances in technology, including artificial
  intelligence and natural language processing, carry the possibility of eliminating the sort
  of additional facts the heightened pleading standard demands, such as a pause at the
  beginning of a call, identical messages, or a robotic voice. Even today, a sufficiently
  motivated spam caller could produce substantially similar but nonidentical messages,
  which could then be read over the phone in a highly realistic, but computer-generated,
  human voice (colloquially known as “deepfake” audio, which uses artificial intelligence
  to simulate a person’s voice). Without the current indicia of an automated call, plaintiffs
  would be unable to plead the sort of additional facts certain courts have demanded,
  making it impossible for a TCPA suit to survive a motion to dismiss—and allowing users
  of automatic dialers to violate the TCPA with utter impunity.

         The Court declines to adopt a line of reasoning with such inequitable and
  undesirable consequences, and as such will not hold Plaintiff to a higher pleading
  standard than Twombly and Iqbal require. In sum, the Court holds that when a statute
  directly assigns legal significance to the existence of a fact, or a cause of action includes
  a matter of fact as an element, a complaint need not allege additional facts to sufficiently
  plead the fact at issue—and said fact is not rendered a conclusory allegation by its
  inclusion in a statute or cause of action. Having addressed Defendant’s faulty argument,
  the Court now turns to the proper analysis of Plaintiff’s allegations in Count I.
Case 8:19-cv-01425-DOC-KES Document 17 Filed 11/20/19 Page 7 of 10 Page ID #:120
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-1425-DOC-KES                                       Date: November 20, 2019
                                                                                         Page 7

                2.     Plaintiff’s Factual Allegations Constitute a Facially Plausible
                       Claim

         Plaintiff alleges, inter alia, that Defendant “began to use an ATDS on November
  6, 2018 to call Plaintiff on his mobile phone,” and that Defendant made twenty-three
  “automated collection calls to Plaintiff”; he also refers to Defendant’s “robot dialer.”
  Compl. ¶¶ 26, 29-30. It is well established that a plaintiff need not make “detailed factual
  allegations.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). On the contrary,
  a complaint need only be “plausible on its face,” alleging only as much factual detail as
  necessary for “the court to draw the reasonable inference that the defendant is liable.” Id.
  And in making this determination, courts may properly “draw on [their] judicial
  experience and common sense.” Id. at 679. Here, Plaintiff makes the factual allegation
  that Defendant (a large corporate bank trying to collect on a debt purportedly owed by
  Plaintiff) repeatedly called him with an automated dialer. The Court finds this allegation
  eminently plausible, well beyond the merely speculative level that would warrant
  dismissal, and accordingly holds that Plaintiff has stated a claim under the TCPA.

         The Court further notes that other district court decisions—unlike those cited by
  Defendant—have followed a similar line of reasoning. When considering an amended
  complaint that alleged “that [the defendant] used an automatic telephone dialing system,”
  the Northern District of Illinois rejected the defendant’s argument “that the amended
  complaint lack[ed] sufficient details to plausibly suggest that [the defendant] used an
  automatic telephone dialing system.” Torres v. Nat’l Enter. Sys., Inc., No. 12 C 2267,
  2012 WL 3245520, at *3 (N.D. Ill. Aug. 7, 2012). On the contrary, the court held that it
  would not “be reasonable to hold plaintiffs in TCPA cases to the standard proposed by
  [the defendant] since it would be virtually impossible, absent discovery, for any plaintiff
  to gather sufficient evidence” to sustain a claim—rendering defendants “virtually
  immune to TCPA claims, which clearly is not what was intended by Congress in creating
  the TCPA.” Id. (citing Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir.
  2009)); see also Lozano v. Twentieth Century Fox Film Corp., 702 F. Supp. 2d 999,
  1010-11 (N.D. Ill. 2010) (finding sufficient an allegation that essentially quoted the
  statutory definition of an ATDS). The Court agrees with this lucid analysis and finds this
  rationale equally applicable to the case at hand.

         In the alternative, even under the improper standard applied by Defendant, the
  Court finds that Plaintiff has sufficiently pleaded his TCPA claim. Besides his allegations
  that Defendant called him with an ATDS, Plaintiff also claims that he usually received
  these calls around 8 a.m. Compl. ¶ 31. This alleged regularity supports a reasonable
  inference that the calls came from an automated system. Plaintiff also alleges that he
Case 8:19-cv-01425-DOC-KES Document 17 Filed 11/20/19 Page 8 of 10 Page ID #:121
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-1425-DOC-KES                                         Date: November 20, 2019
                                                                                           Page 8

  “researched the phone number 800-955-6600,” from which he received the calls, and
  learned that Defendant “uses this and other numbers in its debt collection attempts via an
  ATDS.” Compl. ¶ 71. And in the Wheeler case Plaintiff cites, the complaint claimed that
  automated phone calls came from that very phone number. Plaintiff’s Complaint for
  Damages ¶¶ 9-12, Wheeler v. Capital One Bank (USA) N.A., No. 6:17-cv-3321-MDH
  (W.D. Mo. Oct. 7, 2017). These factual allegations provide additional support such that
  Plaintiff’s TCPA claim withstands even the heightened scrutiny of Defendant’s improper
  pleading standard.

          Finally, Plaintiff represents to the Court that he has documented “the specifics of
  each artificial or pre-recorded voice phone call made by [Defendant],” and that he could
  provide an affidavit listing “each phone call with more specific details.” Opp’n at 18 n.6.
  While, again, it would be legally improper to demand that Plaintiff plead additional facts
  about the phone calls, the Court also sees no justice or efficiency in requiring Plaintiff,
  litigating pro se, to file an amended complaint and new briefing on a second motion to
  dismiss. Plaintiff should simply provide his records of specific details about the calls
  during discovery.

         In short, the Court finds that Plaintiff has alleged sufficient facts to state a claim
  under a correct application of the Twombly and Iqbal pleading standard, as well as under
  Defendant’s wrongly heightened standard. Defendant’s Motion is therefore DENIED
  with respect to Count I of the Complaint.

         B.     Plaintiff Has Failed to State a Claim Under the Fair Debt Collection
                Practices Act

         Count II of the Complaint arises under the Fair Debt Collection Practices Act
  (“FDCPA”), 15 U.S.C. §§ 1692-1692p. Plaintiff alleges that, after sending multiple
  requests for the signed credit card agreement relevant to the balance at issue, Defendant
  sent a generic, inapplicable agreement and continued its attempt to collect the alleged
  debt. Compl. ¶¶ 75-82. As such, Plaintiff contends that Defendant unfairly attempted to
  collect a debt not authorized by any agreement. Id. ¶ 84.

         The FDCPA defines “debt collector” to two ways: either as (1) “any person who
  uses any instrumentality of interstate commerce or the mails in any business the principal
  purpose of which is the collection of any debts,” or as (2) any person “who regularly
  collects or attempts to collect . . . debts owed or due or asserted to be owed or due
  another.” 15 U.S.C. § 1692a(6). In addition, a creditor can be a debt collector if they
Case 8:19-cv-01425-DOC-KES Document 17 Filed 11/20/19 Page 9 of 10 Page ID #:122
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-1425-DOC-KES                                      Date: November 20, 2019
                                                                                        Page 9

  attempt to collect their own debts under a different name, so as to give the appearance
  that a third party is attempting to collect said debts. Id.

         The Supreme Court has held that § 1692a(6) encompasses “third party collection
  agents working for a debt owner,” not “a debt owner seeking to collect debts for itself.”
  Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718, 1721 (2017). Generally, then,
  a creditor seeking to collect its own debt could only be a “debt collector” within the
  meaning of the FDCPA if either (1) the principal purpose of the creditor’s business is
  debt collection, or (2) the creditor regularly attempts to collect debts owed to a third
  party. See § 1692a(6); see also Henson, 137 S. Ct. at 1721 (noting that these alternative
  theories were beyond the scope of the Court’s grant of certiorari).

         Regarding the first theory, Plaintiff’s Complaint does not set forth any facts to
  suggest that the principal purpose of Defendant’s business is debt collection. Moreover,
  the Ninth Circuit has interpreted this language narrowly—that is, the “principal business”
  must itself be “the collection of debts”; the definition does not include “collect[ing] a
  debt in the course of doing business.” Schlegel v. Wells Fargo Bank, NA, 720 F.3d 1204,
  1209 (9th Cir. 2013).

         With respect to the second theory, the Complaint fails to include factual
  allegations from which the Court could reasonably infer that Defendant regularly collects
  or attempts to collect debts owed to someone other than itself. To the contrary, the
  Court’s impression after careful reading of the Complaint is that Defendant acquired a
  debt originally owed by Plaintiff to HSBC. See Compl. ¶ 36. However, both the Supreme
  Court and Ninth Circuit have held that “owed or due another” does not encompass “debts
  originally owed to another but now owed to” Defendant. See Schlegel, 720 F.3d at 1210;
  see also Henson, 137 S. Ct. at 1724 (holding that the phrase “owed . . . another” does not
  include “debts previously owed to another”).

          Finally, after surveying additional cases interpreting § 1692a(6), the Court finds
  that the definition presents an insurmountable barrier to Plaintiff’s FDCPA claim and that
  amendment would therefore be futile. See, e.g., Wyman v. Wells Fargo Bank, N.A., No. C
  18-03236 WHA, 2018 WL 3474325, at *2 (N.D. Cal. July 19, 2018) (dismissing with
  prejudice an FDCPA claim against a creditor attempting to collect on its own debts);
  Smith v. Capital One Fin. Corp., No. C 11-3425 PJH, 2012 WL 1669347, at *3 (N.D.
  Cal. May 11, 2012) (same). As Plaintiff has failed to plead a claim under the FDCPA on
  which relief could be granted, the Court DISMISSES WITH PREJUDICE Count II of the
  Complaint.
Case 8:19-cv-01425-DOC-KES Document 17 Filed 11/20/19 Page 10 of 10 Page ID #:123
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-1425-DOC-KES                                    Date: November 20, 2019
                                                                                     Page 10

  IV.    Disposition

       For the reasons set forth above, the Court GRANTS IN PART and DENIES IN
  PART Defendant’s Motion to Dismiss. Specifically, the Court finds that Count I of the
  Complaint is adequately pleaded, but DISMISSES WITH PREJUDICE Count II of the
  Complaint.

         The Clerk shall serve this minute order on the parties.


   MINUTES FORM 11
   CIVIL-GEN                                                        Initials of Deputy Clerk: djl
